Order entered October 8, 2020




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00733-CV

                         JEROME PORTER, Appellant

                                           V.

                     MARTHA REYES PORTER, Appellee

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-07439

                                      ORDER

      Both the clerk’s record and the reporter’s record in this case are overdue. By

postcard dated August 17, 2020, we notified the Dallas County District Clerk that

the clerk’s record was overdue and directed her to file the clerk’s record within

thirty days. Also by postcard dated August 17, 2020, we notified Yolanda Atkins,

Official Court Reporter for the 255th Judicial District Court, that the reporter’s

record was overdue and directed her to file the reporter’s record within thirty days.

To date, neither record has been filed.
      Accordingly, this Court ORDERS the Dallas County District Clerk to file

the clerk’s record in this case within TWENTY DAYS of the date of this order.

      We also ORDER Ms. Atkins to file, within TWENTY DAYS of the date of

this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not paid for or made

arrangements to pay for the reporter’s record and that appellant has not been found

entitled to proceed without payment of costs. We notify appellant that if we

receive verification he has not (1) requested the record, or (2) paid for or made

arrangements to pay for the reporter’s record and has not been found entitled to

proceed without payment of costs, we will order the appeal submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order, by electronic

transmission, to the following persons:

      Kim Cooks
      Presiding Judge
      255th Judicial District Court

      Felicia Pitre
      Dallas County District Clerk
Yolanda Atkins
Official Court Reporter
255th Judicial District Court




                                /s/   ROBERT D. BURNS, III
                                      CHIEF JUSTICE